Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-2006

Chen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2645




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Chen v. Atty Gen USA" (2006). 2006 Decisions. Paper 675.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/675


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                        No. 05-2645



                     HE YONG CHEN,
                                             Petitioner

                              v.

                ATTORNEY GENERAL OF
                 THE UNITED STATES,
                                                 Respondent



               Petition for Review of the Order
             of the Board of Immigration Appeals
                        (A97-160-271)
           Immigration Judge: Hon. Henry S. Dogin



          Submitted Under Third Circuit LAR 34.1(a)
                       July 10, 2006

   Before: SLOVITER, McKEE, and RENDELL, Circuit Judges

                    (Filed: July 31, 2006)



                         OPINION
SLOVITER, Circuit Judge.

                                             I.

       Petitioner, He Yong Chen, is a thirty-four-year-old native and citizen of China who

entered the United States via Mexico without inspection. Chen conceded removability

before an Immigration Judge (IJ) and applied for asylum and withholding of removal.1

       In his asylum application and in his testimony before the IJ, Chen claimed past

persecution and a well-founded fear of future persecution on account of his practice of his

Catholic faith. According to Chen, his parents were Catholic, although Chen was not

baptized in childhood because of a government ban on religious activities. Rather than

join a state-sanctioned “Patriotic Catholic Church,” Chen’s parents joined a so-called

“house church,” which was an unregistered church where the family could not openly

practice mass or other religious activities. App. at 509. Chen’s uncle is the head, or at

least one of the leaders, of the church Chen attended, which is located in his home village

of Liang Ci Diean, Fujian Province.2

       According to his asylum application, Chen and his future wife, also a Roman


                   1
                    It is unclear whether Chen sought relief under the United
            Nations Convention Against Torture (“CAT”). The IJ considered
            and rejected the CAT claim.
                   2
                    On his Chinese Resident ID Card, Chen’s full address is
            listed as “90 Qiong Qi Dian, Dong du village, Yu Tian Town,
            Chang Le County, Fu Jian Province.” App. at 480. The spelling
            of his village name as “Liang Ci Diean” was presented at the
            hearing before the IJ, and thus we use that spelling for purposes of
            this opinion.

                                             2
Catholic, enrolled in a one-month pre-marriage class at the underground church in

October 1996. On November 16, 1996, Chen, his future wife, and at least ten other

individuals attended the class, which Chen portrayed in his testimony before the IJ as a

Bible study session. Local police allegedly raided the gathering, declared it illegal

because there were too many participants, and advised that Bible study must be conducted

in a state-affiliated or registered church. The police arrested Chen and four other

participants and detained Chen for one week. Chen does not claim that he was mistreated

during that week but stated that he was interrogated and released after promising not to

participate in similar activities in the future. Shortly thereafter, in January 1997, a priest

baptized Chen and performed the marriage ceremony for Chen and his wife.

       Chen testified that from November 1996 until July 2002, he regularly attended

weekly mass at a Catholic church in the village of Yong Jo, which Chen estimated to be

several thousand kilometers from Liang Ci Diean. Chen was unsure whether the church

he allegedly attended was registered or underground. He does not claim that he suffered

any act of religious persecution while he was in Yong Jo.3

       In July 2002, Chen purportedly attended a confirmation class at an underground


                    3
                     We note that Chen made no mention in his asylum
             application of either living or attending church in Yong Jo. Rather,
             he seemed to indicate that he continued to attend his local house
             church. See App. at 509 (“Even though I got detained in 1996, I
             was still going to the house church secretly.”). Chen’s wife offered
             a similar account. See App. at 421 (“In [19]96, even [though] my
             husband had been detained, we still joined the house church
             secretly.”).

                                               3
church, which was in his home village of Liang Ci Diean but apparently at a different

church than the one where the 1996 incident occurred. The police raided the

confirmation class, and in the ensuing confusion, Chen fled and sought refuge at his

mother-in-law’s home in a different village. Chen called his wife after the raid and

learned that the police had arrested four people, including the nun who taught the class.

Chen returned home to Liang Ci Diean that evening but departed for the United States the

next day; he claimed that he feared the authorities would discover that he had attended the

class and would punish him severely because of the record of his previous arrest. Chen’s

wife and the couple’s only child, a boy, remain in China.

       Chen also testified that after the birth of his son in 2000 government officials

required his wife to undergo the insertion of an IUD as part of China’s family planning

policy. Chen stated that he opposes birth control on religious grounds and wants to have

more children. Chen did not assert a claim for asylum based on political opposition to the

family planning policies; rather, he testified regarding his wife’s IUD to support his

claimed fear of religious persecution.

       The IJ denied the applications for relief on the ground that Chen’s testimony

lacked credibility. The IJ determined that “the whole case has been manufactured.” App.

at 40. The IJ concluded that Chen had only a superficial knowledge of Catholicism, that

there were inconsistencies between Chen’s testimony and the documentary evidence he

produced and that Chen’s testimony itself was incredible. The BIA summarily affirmed

and Chen timely filed his petition for review.

                                              4
                                             II.

       This court has jurisdiction under 8 U.S.C. § 1252(a)(1). Because the BIA affirmed

without any independent analysis, our review is of the IJ’s decision. Khan v. Att’y Gen.,

448 F.3d 226, 233 (3d Cir. 2006). The IJ’s credibility determination is reviewed under

the substantial evidence standard. Mulanga v. Ashcroft, 349 F.3d 123, 131 (3d Cir.

2003). This court must accept the finding as conclusive “unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

An adverse credibility determination is entitled to deference “‘so long as [it is] supported

by sufficient cogent reasons.’” Butt v. Gonzales, 429 F.3d 430, 434 (3d Cir. 2005)

(quoting Reynoso-Lopez v. Ashcroft, 369 F.3d 275, 278 (3d Cir. 2004)).

       We agree with the government that the IJ offered sufficient reasons to support the

adverse credibility determination. The IJ found that Chen gave facially implausible

testimony in claiming that he attended church in Yong Jo without knowing whether that

church was registered.4 We note that there is evidence of record suggesting that the line

between registered and unregistered Catholic churches can sometimes be blurred in

southeastern China. See App. at 150 (2002 State Department Country Report).

Nevertheless, Chen claims that he fled his home village on account of police persecution

for having attended an unregistered church. The IJ thus rightly questioned the credibility


                    4
                     The IJ did not comment on the credibility of Chen’s claim
            that he regularly attended the church in Yong Jo purportedly
            several thousand kilometers away. We question the accuracy of
            the translation in that respect.

                                             5
of Chen’s testimony that he thereafter attended a new church, for a period of six years,

with no knowledge of whether it was registered. Given Chen’s alleged past history with

the police, it was not unreasonable for the IJ to have expected that Chen would know the

registration status of the church in Yong Jo, or at least have adequately explained why

that status is a fact he could not be expected to know.

       The IJ also observed that Chen lacked basic knowledge about his professed

religion. Chen testified that he had no knowledge that Peter, one of Christ’s twelve

apostles, is a central figure in Roman Catholicism. Chen testified that “[t]here is no, in

Catholicism there’s no Peter, but in the Protestant that they have Peter.” App. at 106.

Chen premised his asylum claim upon his purported devotion to Roman Catholicism,

which he claimed was his parents’ religion and one that he has practiced since childhood

at a church where his uncle is a leader. In this light, the IJ had well-founded skepticism

about Chen’s credibility after hearing testimony that there was “no Peter” in Catholicism.

While the IJ could not have expected that Chen, a farmer with a grade-school education,

would display the knowledge of a Vatican scholar, it was not unreasonable to expect that

Chen would be able to identify a central figure in his professed religion. We note that

Chen presented no testimony or other evidence indicating that it would be unreasonable

to expect that he have heard of Peter.

       The IJ also noted various contradictions in Chen’s documentary evidence. Among

other things, Chen submitted a baptisal certificate from his church in China, but the IJ



                                             6
found that document unhelpful because it was created after Chen had come to the United

States and was in removal proceedings. In addition, the baptismal certificate states that

Chen received the sacraments of confession, Holy Eucharist, and marriage, but Chen

testified that he did not receive the sacrament of confession. He later changed his

testimony and stated that he did in fact receive confession, but the IJ was entitled to

question the consistency of Chen’s testimony. One of the documents Chen submitted as

corroboration was a form letter from St. Joseph’s Church in New York purportedly

signed by a priest that states that Chen is “an active member of our parish” and

“participates in the weekly celebration of the Eucharist and attends numerous seminars

on the Catholic Faith.” App. at 429. Chen testified he did not attend any classes or

seminars. The letter was never authenticated.

       On this record, which includes both testimony and documentary evidence of a

questionable nature, we hold that the IJ’s adverse credibility determination is supported

by substantial evidence. As noted, Chen did not raise a claim to asylum based on

opposition to China’s family planning policy. Thus, although Chen testified that his wife

had an IUD inserted – testimony which the IJ accepted – the IJ had reason to rejected

asylum on this ground in light of the lack of credibility to Chen’s testimony regarding his

religious beliefs. Finally, because the asylum claim was properly denied, the claim to

withholding of removal must fail, as well. See Wang v. Gonzales, 405 F.3d 134, 144 (3d

Cir. 2005).



                                              7
                                    III.

For the reasons stated, we will deny the petition for review.




                                      8